Citation Nr: 0806470	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  97-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to December 
1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which granted service connection 
for septal deviation and perforation with secondary sinusitis 
and assigned a 30 percent rating.  The veteran subsequently 
appealed the initial rating assigned for his sinusitis.     

The Board notes that this case has a lengthy procedural 
history.  

In an August 2002 decision, the Board denied the veteran's 
claim for entitlement to an initial rating in excess of 30 
percent for sinusitis but awarded a separate initial rating 
of 10 percent for septal deviation.  The veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court) and, the veteran, through his representative, and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Remand in April 2003.  In a May 2003 Order, the 
Court granted the motion, vacated the portion of the August 
2002 Board decision that denied the veteran's increased 
rating claim for sinusitis, and remanded the case to the 
Board for further appellate review.  In November 2003, the 
Board remanded the issue of entitlement to an initial rating 
in excess of 30 percent for sinusitis in order to satisfy 
VA's duty to notify as contemplated by the VCAA.

In an April 2006 decision, the Board again denied the 
veteran's claim for entitlement to an initial rating in 
excess of 30 percent for sinusitis.  The veteran appealed the 
decision to the Court and, the parties submitted a Joint 
Motion for Remand in September 2007.  In a September 2007 
Order, the Court granted the motion, vacated the April 2006 
Board decision that denied the veteran's increased rating 
claim for sinusitis, and remanded the case to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the September 2007 Joint Motion for Remand, the parties 
noted that the Board erred by not addressing the veteran's 
request for a Travel Board hearing and by not obtaining 
another medical examination with respect to the veteran's 
claim in light of the amount of time that had passed since 
the last VA examination in July 1998, the private doctor's 
recommendation for a CT scan in April 2004, and the nature of 
the claim which included consideration of staged ratings.  
The parties further noted that the Board erred in not 
considering the application of reasonable doubt with respect 
to the veteran's claim.  

In regard to the veteran's April 2006 request to be afforded 
with another Travel Board hearing, the Board notes that the 
veteran previously provided hearing testimony relevant to the 
issue on appeal before the undersigned Veterans Law Judge in 
June 2002.  However, the veteran has obtained new 
representation and submitted additional medical evidence 
pertaining to the severity of his sinusitis since the June 
2002 hearing.  Therefore, the Board finds that the veteran 
should indeed be afforded with another Board hearing pursuant 
to his request.  

Additionally, the veteran should be afforded with another 
examination to determine the current nature and severity of 
his service-connected sinusitis pursuant to the September 
2007 Joint Motion.    

Accordingly, the case is REMANDED for the following actions:

1.  After any additional notification and 
development that the RO deems necessary 
are accomplished, the veteran should be 
afforded with another medical examination 
to ascertain the current nature and 
severity of his service-connected 
sinusitis by an appropriate physician 
specialist.  The claims folder should be 
made available for review in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies should be 
accomplished, and all findings should be 
reported in detail.  After review of all 
pertinent records contained in the claims 
folder, the examining physician should 
state whether the veteran's sinusitis is 
postoperative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations.  The 
examining physician should also state 
whether the veteran's sinusitis is 
productive of chronic osteomyelitis 
following radical surgery, or; near 
constant sinusitis characterized by 
headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting 
after repeated surgeries.  A thorough 
rationale for his or her conclusion should 
be provided.  

Please send the claims folder to the 
examining physician for review.  

2.  The veteran should also be scheduled 
for a hearing in Phoenix, Arizona before a 
Veterans Law Judge from a traveling 
section of the Board at the next available 
opportunity.  

The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



